Exhibit 10.8 EXECUTION VERSION LIPPERT COMPONENTS, INC. (as successor to the merger with Kinro, Inc.) Guaranteed By: DREW INDUSTRIES INCORPORATED THIRD AMENDED AND RESTATED NOTE PURCHASE AND PRIVATE SHELF AGREEMENT Dated as of February 24, 2014 $150,000,000 Private Shelf Facility 1. PRELIMINARY STATEMENTS; AUTHORIZATION OF SHELF NOTES 1 1A. Prior Issuances 1 1B. Authorization of Amendment and Restatement of Existing Agreement 2 1C. Authorization of Shelf Notes 2 2. PURCHASE AND SALE OF SHELF NOTES 2 2A. Facility 2 2B. Issuance Period 3 2C. Request for Purchase 3 2D. Rate Quotes 3 2E. Acceptance 3 2F. Market Disruption 4 2G. Facility Closings 4 2H. Fees 5 3. CONDITIONS OF CLOSING 8 3A. Conditions to Effectiveness 8 3B. Conditions to Closing Each Purchase of Shelf Notes 10 4. PREPAYMENTS 12 4A. Required Prepayments of Shelf Notes 12 4B. Optional Prepayments of Notes With Yield-Maintenance Amount 12 4C. Prepayment Pursuant to Intercreditor Agreement 12 4D. Notice of Optional Prepayment 12 4E. Application of Prepayments 13 4F. No Acquisition of Shelf Notes 13 5. AFFIRMATIVE COVENANTS 13 5A. Financial Statements; Notice of Defaults 13 5B. Information Required by Rule 144A 15 5C. Other Information 15 5D. [Intentionally Omitted] 16 5E. Compliance with Law 16 5F. Insurance and Maintenance of Properties 16 5G. [Intentionally Omitted] 16 5H. Payment of Taxes and Claims 16 5I. Corporate Existence, Etc 17 5J. Books and Records; Inspection 17 5K. Subsidiary Guaranty; Security Documents 17 5L. Further Assurances 18 5M. Succession Plan 18 6. NEGATIVE COVENANTS 18 6A. Transactions with Affiliates 18 6B. Merger, Consolidation, Etc 19 ii 6C. Liens 19 6D. Limitations on Indebtedness 20 6E. Restrictive Agreements 21 6F. Limitation on Subsidiary Indebtedness and Issuance of Preferred Stock 21 6G. Limitation on Restricted Payments 22 6H. Sale of Assets 22 6I. Limitation on Priority Debt 23 6J. [Intentionally Omitted] 23 6K. Leverage Ratio 23 6L. Minimum Debt Service Ratio 23 6M. Limitation on Investments 23 6N. Hedging Agreements 23 6O. Amendment of Certain Documents 24 6P. Terrorism Sanctions Regulations 24 7. EVENTS OF DEFAULT 24 7A. Acceleration 24 7B. Rescission of Acceleration 28 7C. Notice of Acceleration or Rescission 28 7D. Other Remedies 28 8. REPRESENTATIONS, COVENANTS AND WARRANTIES 28 8A. Organization 28 8B. Financial Statements 29 8C. Actions Pending 29 8D. Outstanding Indebtedness 29 8E. Title to Properties 29 8F. Taxes 30 8G. Conflicting Agreements and Other Matters 30 8H. Offering of Shelf Notes 31 8I. Use of Proceeds 31 8J. ERISA 31 8K. Governmental Consent 31 8L. Compliance With Laws 32 8M. Disclosure 32 8N. Hostile Tender Offers 32 8O. Investment Company Act 32 8P. [Intentionally Omitted] 32 8Q. Foreign Assets Control Regulations, etc. 32 9. REPRESENTATIONS OF THE PURCHASERS 34 9A. Nature of Purchase 34 9B. Source of Funds 34 iii DEFINITIONS; ACCOUNTING MATTERS 36 10A. Yield-Maintenance Terms 36 10B. Other Terms 37 [Intentionally Deleted] 54 CONFIDENTIALITY 55 MISCELLANEOUS 55 13A. Shelf Note Payments 55 13B. Expenses 56 13C. Consent to Amendments 56 13D. Form, Registration, Transfer and Exchange of Shelf Notes; Lost Shelf Notes 57 13E. Persons Deemed Owners; Participations 58 13F. Survival of Representations and Warranties; Entire Agreement 58 13G. Successors and Assigns 58 13H. Independence of Covenants 58 13I. Notices 58 13J. Payments Due on Non-Business Days 59 13K. Severability 59 13L. Descriptive Headings 59 13M. Satisfaction Requirement 59 13N. Governing Law 59 13O. Severalty of Obligations 60 13P. Counterparts 60 13Q. Binding Agreement 60 13R. Jury Waiver 60 13S. Personal Jurisdiction 61 iv Schedules and Exhibits Schedule 3A(1) Initial Subsidiary Guarantors and Pledgors Schedule 6A Transactions with Affiliates Schedule 6C Existing Liens Schedule 6D Existing Indebtedness Schedule 6F Subsidiary Indebtedness Schedule 8B Material Changes Schedule 8C Litigation Schedule 8E Intellectual Property Schedule 8G Debt Agreements Which Restrict the Incurrence of Indebtedness Exhibit A Form of Shelf Note Exhibit B Form of Request for Purchase Exhibit C Form of Confirmation of Acceptance Exhibit D-1 Form of Amended and Restated Parent Guaranty Exhibit D-2 Form of Amended and Restated Subsidiary Guaranty Exhibit E Form of Amended and Restated Subordination Agreement Exhibit F Form of Amended and Restated Pledge Agreement Exhibit G Form of Opinion of Counsel for the Credit Parties Exhibit H Form of Confirmation of Guaranty v LIPPERT COMPONENTS, INC. 3501County Road 6 East Elkhart, Indiana46514 Guaranteed By: DREW INDUSTRIES INCORPORATED As of February 24, 2014 Prudential Investment Management, Inc. (herein called “ Prudential ”) Each Prudential Affiliate (as hereinafter defined) which becomes bound by certain provisions of this Agreement as hereinafter provided (the “ Purchasers ”) c/o Prudential Capital Group Ladies and Gentlemen: LIPPERT COMPONENTS, INC. , a Delaware corporation (the “ Issuer ”), and DREW INDUSTRIES INCORPORATED , a Delaware corporation (the “ Parent ”, and, together with the Issuer, the “ Obligors ”), each hereby agrees with each of you as follows: 1. PRELIMINARY STATEMENTS; AUTHORIZATION OF SHELF NOTES. 1A. Prior Issuances. The Issuer and Kinro, Inc. (which has merged with and into the Issuer) issued on (i) April 29, 2005 5.01% senior promissory notes due April 29, 2010 in the original aggregate principal amount of $20,000,000 (collectively, the “ 2005 Notes ”) and (ii) June 13, 2006 floating rate senior promissory notes due June 30, 2013 in the original aggregate principal amount of $15,000,000 (collectively, the “ 2006 Notes ”) pursuant to that certain Amended and Restated Note Purchase and Private Shelf Agreement dated as of June 13, 2006 (the “ Original Agreement ”), among the Issuer, Kinro, Inc., the Parent, Prudential and each of the holders from time to time of the 2005 Notes and the 2006 Notes. The Issuer, Kinro, Inc., the Parent, Prudential and the holders of the 2005 Notes and the 2006 Notes amended and restated the Original Agreement pursuant to that certain Second Amended and Restated Note Purchase and Private Shelf Agreement, dated as of November 25, 2008 (as such agreement has been amended and is in effect on the date hereof prior to the effectiveness of the amendment and restatement provided herein, the “ Existing Agreement ”). The 2005 Notes and the 2006 Notes have been repaid in full and are no longer outstanding and no additional promissory notes have been issued under the Existing Agreement. The Obligors have requested that Prudential consent to the amendment and restatement of the Existing Agreement for, among other things, to provide for an extension of the Issuance Period. Prudential has, subject to the satisfaction of the conditions set forth in paragraph 3A of this Agreement, consented to such request. The mutual agreement of the parties as to such matters is set forth in the amendment and restatement of the Existing Agreement provided for in this Agreement. 1B. Authorization of Amendment and Restatement of Existing Agreement. Subject to the satisfaction of the conditions precedent set forth in paragraph 3A of this Agreement, Prudential, by its execution of this Agreement, hereby agrees and consents to the amendment and restatement in its entirety of the Existing Agreement by this Agreement, and, upon the satisfaction of such conditions precedent, the Existing Agreement shall be deemed so amended and restated. 1C. Authorization of Shelf Notes. The Issuer will authorize the issuance of its senior promissory notes (the “ Shelf Notes ”, such term to include any such notes issued in substitution thereof pursuant to paragraph 13D) in the aggregate principal amount of up to $150,000,000, to be dated the date of issue thereof, to mature, in the case of each Shelf Note so issued, no more than 12 years after the date of original issuance thereof, to have an average life, in the case of each Shelf Note so issued, of no more than 10 years after the date of original issuance thereof, to bear interest on the unpaid balance thereof from the date thereof at the rate per annum, and to have such other particular terms, as shall be set forth, in the case of each Shelf Note so issued, in the Confirmation of Acceptance with respect to such Shelf Note delivered pursuant to paragraph 2E, and to be substantially in the form of Exhibit A attached hereto. The terms “ Note ” and “ Notes ” as used herein shall include each Shelf Note delivered pursuant to any provision of this Agreement and each Shelf Note delivered in substitution or exchange for any such Shelf Note pursuant to any such provision. Notes which have (i) the same final maturity, (ii) the same principal prepayment dates, (iii) the same principal prepayment amounts (as a percentage of the original principal amount of each Note), (iv) the same interest rate, (v) the same interest payment periods and (vi) the same date of issuance (which, in the case of a Note issued in exchange for another Note, shall be deemed for these purposes the date on which such Note’s ultimate predecessor Note was issued), are herein called a “ Series ” of Notes 2. PURCHASE AND SALE OF SHELF NOTES. 2A. Facility. Prudential is willing to consider, in its sole discretion and within limits which may be authorized for purchase by Prudential Affiliates from time to time, the purchase of Shelf Notes by Prudential Affiliates pursuant to this Agreement. The willingness of Prudential to consider such purchase of Shelf Notes is herein called the “ Facility ”. At any time, (i) $150,000,000, minus (ii) the aggregate outstanding principal amount of Shelf Notes purchased and sold pursuant to this Agreement prior to such time, minus (iii) the aggregate principal amount of Accepted Notes (as hereinafter defined) which have not yet been purchased and sold hereunder prior to such time, is herein called the “ Available Facility Amount ” at such time. NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL TO CONSIDER PURCHASES OF SHELF NOTES BY PRUDENTIAL AFFILIATES, THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE. 2 2B. Issuance Period. Shelf Notes may be issued and sold pursuant to this Agreement until the earlier of (i) February 24, 2017 and (ii) the thirtieth day after Prudential shall have given to the Issuer, or the Issuer shall have given to Prudential, written notice stating that it elects to terminate the issuance and sale of Shelf Notes pursuant to this Agreement (or if such thirtieth day is not a Business Day, the Business Day next preceding such thirtieth day). The period during which Shelf Notes may be issued and sold pursuant to this Agreement is herein called the “ Issuance Period ”. 2C. Request for Purchase. The Issuer may from time to time during the Issuance Period make requests for purchases of Shelf Notes (each such request being herein called a “ Request for Purchase ”). Each Request for Purchase shall be made to Prudential by facsimile or overnight delivery service, and shall (i) specify the aggregate principal amount of Shelf Notes covered thereby, which shall not be less than $5,000,000 and not be greater than the Available Facility Amount at the time such Request for Purchase is made, (ii) specify the principal amounts, final maturities (which shall be no more than 12 years from the date of issuance), principal prepayment dates and amounts (which shall result in an average life of no more than 10 years) and interest payment periods (which may be quarterly or semi-annually, payment in arrears) of the Shelf Notes covered thereby, (iii) specify the use of proceeds of such Shelf Notes, (iv) specify the proposed day for the closing of the purchase and sale of such Shelf Notes, which shall be a Business Day during the Issuance Period not less than 10 days and not more than 30 days after the making of such Request for Purchase, (v) specify the number of the account and the name and address of the depository institution to which the purchase prices of such Shelf Notes are to be transferred on the Closing Day for such purchase and sale, (vi) certify that the representations and warranties contained in paragraph 8 are true on and as of the date of such Request for Purchase, subject to such changes and exceptions thereto, if any, as may be indicated in the Request for Purchase and are reasonably acceptable to Prudential, (vii) certify that there exists on the date of such Request for Purchase no Event of Default or Default and (viii) be substantially in the form of Exhibit B attached hereto. Each Request for Purchase shall be in writing and shall be deemed made when received by Prudential. 2D. Rate Quotes. Not later than five Business Days after the Issuer shall have given Prudential a Request for Purchase pursuant to paragraph 2C, Prudential may, but shall be under no obligation to, provide to the Issuer by telephone or facsimile, in each case between 9:30 A.M. and 1:30 P.M. New York City local time (or such later time as Prudential may elect) interest rate quotes for the several principal amounts (any interest rate quotes so provided shall be fixed rate quotes), maturities, principal prepayment schedules and interest payment periods of Shelf Notes specified in such Request for Purchase. Each quote shall represent the interest rate per annum payable on the outstanding principal balance of such Shelf Notes, until such balance shall have become due and payable, at which Prudential or a Prudential Affiliate would be willing to purchase such Shelf Notes at 100% of the principal amount thereof. 2E. Acceptance. Within 30 minutes after Prudential shall have provided any interest rate quotes pursuant to paragraph 2D or such shorter period as Prudential may specify to the Issuer (such period herein called the “ Acceptance Window ”), the Issuer may, subject to paragraph 2F, elect to accept such interest rate quotes as to not less than $5,000,000 aggregate principal amount of the Shelf Notes specified in the related Request for Purchase. Such election shall be made by an Authorized Officer of the Issuer notifying Prudential by telephone or facsimile within the Acceptance Window that the Issuer elects to accept such interest rate quotes, specifying the Shelf Notes (each such Shelf Note being herein called an “ Accepted Note ”) as to which such acceptance (herein called an “ Acceptance ”) relates. The day the Issuer notifies Prudential of an Acceptance with respect to any Accepted Notes is herein called the “ Acceptance Day ” for such Accepted Notes. Any interest rate quotes as to which Prudential does not receive an Acceptance within the Acceptance Window shall expire, and no purchase or sale of Shelf Notes hereunder shall be made based on such expired interest rate quotes. Subject to paragraphs 2B and 2F and the other terms and conditions hereof, the Issuer agrees to sell to one or more Prudential Affiliates, and Prudential agrees to cause the purchase by one of more Prudential Affiliates of, the Accepted Notes at 100% of the principal amount of such Accepted Notes. As soon as practicable following the Acceptance Day, the Issuer and each Prudential Affiliate which is to purchase any such Accepted Notes will execute a confirmation of such Acceptance substantially in the form of Exhibit C attached hereto (herein called a “ Confirmation of Acceptance ”). If the Issuer should fail to execute and return to Prudential within three Business Days following receipt thereof a Confirmation of Acceptance with respect to any Accepted Notes, Prudential or any Prudential Affiliate may at its election at any time prior to its receipt thereof cancel the closing with respect to such Accepted Notes by so notifying the -Issuer in writing. 3 2F. Market Disruption. Notwithstanding the provisions of paragraph 2E, if Prudential shall have provided interest rate quotes pursuant to paragraph 2D and thereafter prior to the time an Acceptance with respect to such quotes shall have been notified to Prudential in accordance with paragraph 2E the domestic market for U.S. Treasury securities or other financial instruments shall have closed or there shall have occurred a general suspension, material limitation, or significant disruption of trading in securities generally on the New York Stock Exchange or in the domestic market for U.S. Treasury securities or other financial instruments, then such interest rate quotes shall expire, and no purchase or sale of Shelf Notes hereunder shall be made based on such expired interest rate quotes. If the Issuer thereafter notifies Prudential of the Acceptance of any such interest rate quotes, such Acceptance shall be ineffective for all purposes of this Agreement, and Prudential shall promptly notify the Issuer that the provisions of this paragraph 2F are applicable with respect to such Acceptance. 2G. Facility Closings. Not later than 11:30 A.M. (New York City local time) on the Closing Day for any Accepted Notes, the Issuer will deliver to each Purchaser listed in the Confirmation of Acceptance relating thereto at the offices of the Prudential Capital Group, Two Prudential Plaza, Suite 5600, Chicago, Illinois 60601 (or such other address as Prudential may specify in writing), the Accepted Notes to be purchased by such Purchaser in the form of one or more Shelf Notes in authorized denominations as such Purchaser may request for each Series of Accepted Notes to be purchased on such Closing Day, dated such Closing Day and registered in such Purchaser's name (or in the name of its nominee), against payment of the purchase price thereof by transfer of immediately available funds for credit to the Issuer’s account specified in the Request for Purchase of such Shelf Notes. If the Issuer fails to tender to any Purchaser the Accepted Notes to be purchased by such Purchaser on the scheduled Closing Day for such Accepted Notes as provided above in this paragraph 2G, or any of the conditions specified in paragraph 3 shall not have been fulfilled by the time required on such scheduled Closing Day, the Issuer shall, prior to 1:00 P.M. New York City local time, on such scheduled Closing Day notify Prudential (which notification shall be deemed received by each Purchaser) in writing whether (i) such closing is to be rescheduled (such rescheduled date to be a Business Day during the Issuance Period not less than one Business Day and not more than 10 Business Days after such scheduled Closing Day (the “ Rescheduled Closing Day ”)) and certify to Prudential (which certification shall be for the benefit of each Purchaser) that the Issuer reasonably believes that it will be able to comply with the conditions set forth in paragraph 3 on such Rescheduled Closing Day and that the Issuer will pay the Delayed Delivery Fee in accordance with paragraph 2H(2) or (ii) such closing is to be canceled and that the Issuer will pay the Cancellation Fee as provided in paragraph 2H(3). In the event that the Issuer shall fail to give such notice referred to in the preceding sentence, Prudential (on behalf of each Purchaser) may at its election, at any time after 1:00 P.M., New York City local time, on such scheduled Closing Day, notify the Issuer in writing that such closing is to be canceled and the Issuer is obligated to pay the Cancellation Fee as provided in paragraph 2H(3). Notwithstanding anything to the contrary appearing in this Agreement, the Issuer may elect to reschedule a closing with respect to any given Accepted Notes on not more than one (1) occasion, unless Prudential shall have otherwise consented in writing. 4 2H. Fees. 2H(1) Issuance Fee. The Issuer will pay to each Purchaser of Accepted Notes in immediately available funds a fee (herein called the “ Issuance Fee ”) on each Closing Day for Accepted Notes in an amount equal to 0.10% of the aggregate principal amount of Shelf Notes sold to such Purchaser on such Closing Day. 2H(2) Shelf Notes Delayed Delivery Fee. If the closing of the purchase and sale of any Accepted Note is delayed for any reason beyond the original Closing Day for such Accepted Note, the Issuer will pay to the Purchaser of such Accepted Note (a) on the Cancellation Date or actual closing date of such purchase and sale and (b) if earlier, the next Business Day following 90 days after the Acceptance Day for such Accepted Note and on the Business Day following the end of each 90-day period ending thereafter, a fee (herein called the “ Delayed Delivery Fee ”) calculated as follows: (BEY - MMY) X DTS/ where “
